Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 2/17/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 103 rejections have been maintained and repeated.
No argument has been submitted with the RCE.

	
	Claim Rejections - 35 USC § 103
Claim(s) 1, 9-10, 14, 17-18, and 52-59 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Uemura et al. (US 4022942, listed on IDS and ISR) in view of Sheina et al. (US 20130109813) of the parent application.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

that meets the claimed formula (1e) combined with polyimide (polyamic acid as precursor) and dispersed hole transport material and liquid carrier such as dichloromethane.
Uemura is silent on the claimed polymeric hole material.
In the same area of endeavor of producing OLED, Sheina (abs., 24-2, 36, 93, 136, 142-143, 150-151, Ex1-6, Ex. 10-11, claims) discloses a hole material such as  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(Mn=25689)
or regioregular polythiophene (claims 11, 49) having Mn at least 1k (overlapping with the claimed ranges)  and regionregularity at least 95% (overlapping with the claimed ranges) doped with tetrakis(pentafluorophenyl)borate having highly stable conducting state, low oxidation potentials, and reduced band gaps. Dichloromethane is a solvent for the polythiophene.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
.

Claim(s) 1, 9-10, 14, 17-18, and 52-60 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 20110278559, listed on IDS) in view of Uemura et al. (US 4022942, listed on IDS and ISR).
As to claims 1, 9-10, 14, 17-18, and 52-60, Brown (abs., figures, claims, 10, 16, 48-52, 64-82,  85-86, 272, 282) discloses an ink formulation for OLED comprising TPD or poly(3,4-bis(2-(2-butoyxethoxy)ethoxy)thiophene)-2,5-diyl with regioredularity of 50-98% and Mn of 5k-100k (overlapping with the claimed range of claim 56) as hole transporting material and a matrix comprising a combined polymer such as polyaryl sulfones and low Tg polymer (≤25 °C, such as PEG). It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Brown is silent on the claimed polyarylene sulfones.
In the same area of endeavor of producing hole transport composition, Uemura (claims 1-13, 5:1-56, 6:15-25, Ex. 1-2) discloses a hole transport (such as TPD) composition (inherently capable being an ink) for OLED comprising PES:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Therefore, as to claims 1, 9-10, 14, 17-18, and 52-60, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Brown and utilized the polysulfone of Uemura, because the resultant composition would yield improved layer forming properties.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766